Counsel for defendant, at the time of oral argument on rehearing, and in his brief, contends that in the original opinion the specification of errors complained of in this case were not properly considered, and that they were different from the errors presented in the Symonds Case, Symonds v. State,66 Okla. Crim. 49, 89 P.2d 970. Every error presented by counsel was considered when the original opinion was written, but for the reason that the court did not consider it advisable to lengthen the opinion of the court by referring to every specification of error raised by counsel we did not specifically refer thereto. However, we have again considered the errors specified.
The first contention that the court erred in failing to sustain a demurrer to the information and to the evidence for the reason that defendant was charged in the information with "directing a riot," and not with simply the charge of "riot" cannot be sustained. The case of Johnson v. State,16 Okla. Crim. 428, 183 P. 926, cited by counsel, is in no way in conflict with this holding. When properly construed it is in harmony with this decision. From a reading of the statute, which is quoted in the original opinion, it will be noted that in the first section thereof what constitutes a riot is defined. 21 Okla. St. Ann. § 1311. The first part of the section uses the words "any use of force or violence." The second part says "or any threat to use force or violence if accompanied by immediate power of execution." This constitutes a compound offense, as stated in the case of Perkins v. State, 35 Okla. Crim. 279,250 P. 544, 546, 49 A.L.R. 1129, where the court says: *Page 378 
"Riot at common law, and under provisions of sections 2006 and 2007, Comp. St. 1921, is a compound offense, including some of the essential elements of a criminal conspiracy, involving the execution of an agreement, express or implied, between three or more persons," etc.
The court further says:
"Concerted action need not be shown by specific declarations; frequently, the manner of showing concerted action is by circumstantial evidence."
Further the court says:
"Again, applying the rules of evidence applicable to conspiracy, it is not necessary that an unlawful act be perpetrated in accordance with their prearranged plan; but, if executed unlawfully, pursuant to a criminal conspiracy, the offense is deemed to have been committed by each and all of the coconspirators, unless there is proof tending to show that some one or more of them actively withdrew from the conspiracy. Under the circumstances shown, the several members of this mob stood by and acquiesced in this flogging, and it cannot be said that the offense was committed by the two persons who did the actual beating, independent of the others."
There was no proof of an actual conspiracy in the Perkins Case, only as circumstances may have been considered, as in the instant case.
Judge Furman, in the case of Crawford v. Ferguson,5 Okla. Crim. 377, 115 P. 278, 279, 45 L.R.A., (N.S.), 519, after quoting the riot statute, says:
"It matters not how good their intentions may be, if three or more persons, without authority of law, combine together, and by threats to use force or violence if accompanied by immediate power of execution, seek to accomplish any unlawful purpose, they are guilty under the law of riot, and liable to be imprisoned in the state penitentiary for any period not less than three years." Cochran v. State, 4 Okla. Crim. 379,111 P. 974.
The statute under consideration, and under which the information was filed in this case, was taken by this state *Page 379 
from Dakota. In the case of State v. Page, 15 S.D. 613, 91 N.W. 313, 314, the Supreme Court of that state had under consideration this identical statute. The defendant was charged with the crime of riot (a) by carrying at the time of the assault "a dangerous weapon, to wit, a strong and heavy whip, some 6 feet in length." The court held that a whip was not a "deadly or dangerous weapon," but the court, after quoting the statute defining riot, Comp. Laws Dak. 1887, § 6677, and subdivision 3 of the next section, says: "The information in this case was drawn under this subdivision of the section," and says further: "as will be noticed, the statute is a highly penal one. When the party is found guilty of carrying a deadly or dangerous weapon, or is disguised, at the time of the commission of the offense, he is punishable for a felony." Also: "One convicted of an ordinary riot, in which no other crime was committed, and in which the party engaged carried no deadly or dangerous weapon, and was not disguised, is declared to be guilty of a misdemeanor."
It will thus be seen that the South Dakota Supreme Court, in construing this identical statute which was taken from that state, draws the same distinction as to the different sections of the statute, as did the trial court in the instant case. In that case defendant was charged with committing a riot, and at the time of carrying "a dangerous weapon, to wit, a strong and heavy whip, some six feet in length." Under the statute the question of misdemeanor was not involved, and was not submitted to the jury. Only the charge in the information should be considered, as in the instant case the charge that defendant "directed, advised, encouraged, or solicited other persons, who participated in the riot, to acts of force or violence." This is the only charge to which defendant could have been held accountable under the allegations of the information in this case.
It is true that under the law of this state a person shall be charged with only one offense, and can be convicted only *Page 380 
of the charge alleged against him, but our statute also provides, Oklahoma Statutes, 1931, sec. 3097, O.S.A., title 22, sec. 916, that:
"The jury may find the defendant guilty of any offense, the commission of which is necessarily included in that with which he is charged."
Our statute defines robbery as the wrongful taking of personal property, etc. 21 Okla. St. Ann. § 791, St. 1931, § 2542. Another section of the statute defines what constitutes conjoint robbery, 21 Okla. St. Ann. § 800, St. 1931, § 2552, but this court has held that those statutes are statutes of classification, not definition, and that the robbery defined therein is that defined by the general definition. The mere fact that the charge was "conjoint" robbery would not change the offense from that of robbery, as defined by the statute. Simpson v. State, 40 Okla. Crim. 58, 266 P. 783; Wissinger v. State, 39 Okla. Crim. 324, 264 P. 631; Fisher v. State,54 Okla. Crim. 109, 16 P.2d 267.
The defendant in this case could have in no way been prejudiced or suffered the loss of any substantial right, by reason of the charge of "directing a riot." It limited the charge against him as to that specific provision of the riot statute. Kelly v. State, 12 Okla. Crim. 208, 153 P. 1094; Cochran v. State, 4 Okla. Crim. 379, 111 P. 974; Smith v. State,7 Okla. Crim. 4, 120 P. 1031.
The proposition of defendant in his brief on rehearing that "What we contend for is this: Even though a defendant directed or advised others to acts of violence he cannot be guilty of riot unless he himself participates in the riot itself," is answered by the testimony in this case, as quoted in the original opinion, which shows that defendant not only directed, advised, and encouraged the same, but actually participated therein, by the throwing of rocks through the windows and handing instruments to others to be used in the destruction of property.
Counsel, in his brief, says: *Page 381 
"In concluding our argument on this first proposition we respectfully ask the court, should it decide this contention against us, to point out what words are found in the information to the effect that this defendant or any of the defendants named in the information participated in the riot."
The answer to this is the information itself, which provides:
"* * * did unlawfully, willfully, riotously and feloniously, while acting in concert each with the other, solicited, directed, advised and encouraged a great number of other persons, consisting of more than three, whose names to the county attorney are unknown, in riotous acts and use of force and violence and threats to use force and violence, accompanied by immediate power of execution, and in concert of action, and confederated together with a common purpose and intent and without authority of law, going upon the streets of the city of Tulsa. * * *"
This allegation, coupled with the evidence that defendant not only directed, advised and encouraged, but actually participated therein, is a complete answer to the question propounded. To contend that the above allegation does not charge the participation in the riot is to place a technical construction thereon, which is forbidden by the law of this state.
It is next contended that the court erred in giving instruction No. 4, which was as follows:
"You are instructed that any use of force or violence, or any threat to use force or violence, if accompanied by immediate power of execution, by three or more persons acting together and without authority of law, is riot."
"You are further instructed that any person who directed, advised, encouraged or solicited other persons who participated in the riot, to acts of force or violence, is punishable by imprisonment in the penitentiary for not exceeding 20 and not less than 2 years."
It is contended that this instruction did not inform the jury that it was necessary for the defendant to participate *Page 382 
in the riot before he could be convicted. This contention wholly ignores the first paragraph of this instruction. Under the first section, 21 Okla. St. Ann. § 1311, if the jury found under the evidence, as they had a right to find, that defendant used "force or violence," or made any threat to use the same, with immediate power of execution, he would be guilty of committing a "riot." The second section, 21 Okla. St. Ann. § 1312, provided that if he "directed, advised, encouraged or solicited other persons," etc., he would be punishable as subdivision 4 provided. Certainly there was no error in this instruction. This instruction, under the law, must be construed in the light of all the instructions, and especially with reference to instruction No. 10, which was as follows:
"You are instructed that all persons concerned in the commission of a crime, whether they directly commit the act constituting the offense, or only aid and abet in its commission, whether present or not, are principals and equally guilty."
And also instruction No. 7, which was as follows:
"You are instructed that if you find from the evidence, beyond a reasonable doubt, that the defendant threatened with force or violence any of the parties mentioned in this information, that fact in itself would not warrant a conviction on this charge, unless you further find beyond a reasonable doubt that the defendant directed, advised, encouraged or solicited other persons who participated in the riot to acts of force or violence."
And also instruction No. 8, which was as follows:
"You are instructed that if you find from the evidence that the defendant was at the Ketchum Hotel, or at any other place, you cannot convict him unless you find beyond a reasonable doubt that he directed, advised, encouraged or solicited other persons who participated in the riot to acts of force or violence; and you are instructed that if you have a reasonable doubt thereof, it will be your duty to resolve that doubt in favor of the defendant and acquit him." *Page 383 
All of these instructions as a whole clearly protected the rights of the defendant as shown by the evidence in this case. They emphatically told the jury unless he committed the acts as defined by subdivision 4, of the statutes, and, as charged in the information, he would not be guilty. Under our statute, one who aids or abets another in the commission of a crime is guilty as a principal. Oklahoma Statutes, 1931, section 1808, O.S.A., title 21, sec. 172, is as follows:
"All persons concerned in the commission of crime, whether it be felony or misdemeanor, and whether they directly commit the act constituting the offense, or aid and abet in its commission, though not present, are principals."
Defendant next complains of the court's instruction No. 5, which was a charge on circumstantial evidence. We fail to see how this charge could have have prejudiced the rights of defendant. It would be more in his favor than against him. There was both direct and circumstantial evidence in this case.
In instruction No. 6, the court instructed the jury upon the question of "alibi." Counsel claims that defendant did not present this defense. We fail to see how this charge could have prejudiced the rights of defendant. It may not have been necessary to give it, but it certainly was not prejudicial in any way to his substantial rights. The same principle is true as to instructions Nos. 7 and 8, to which defendant objected. If the evidence in this case had not shown that a "riot" was committed, and that defendant not only participated therein, but that he aided, advised and encouraged those who did participate therein, the contention of defendant would not be without merit, but the evidence showed these things. As stated in the original opinion in the Symonds Case:
"Judged by the rules above quoted, and applying the facts to the instant case, it cannot be denied that under the law a riot was carried on in the city of Tulsa on the night of July 9, 1937. Men who had the right to join any organization, *Page 384 
which they believed would assist them in bringing about a better living condition for themselves and their families; one that would bring them shorter hours and better wages; one that under the law gave them the right of collective bargaining; the right to strike; the right to picket; and the right to use every lawful and legitimate means to secure these rights from their employer; that gave them every right guaranteed by the principles and policies of the American Federation of Labor, should exercise these rights in a lawful manner, and not resort to 'riot,' and unlawfully destroy the property of others by taking the law into their own hands. Our sympathy is with the man who labors, and who takes a step by the joining of an organization which assists him in the securing of better living conditions, a living wage, and shorter hours of employment, to the end that he may spend more time with his family, but under the law these rights should be secured in a lawful manner, and should not be by resort of taking the law into one's own hands, and willful destruction of property, as the evidence here discloses."
Finding no error, it is the opinion of the court that the motion for rehearing should be overruled, and it is so ordered.
DOYLE, P. J., and DAVENPORT, J., concur.